DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/14/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-4, 6-9, 11 & 14-20 are allowed. 
REASONS FOR ALLOWANCE
Examiner agrees with the applicant’s arguments dated 07/26/2022.
With respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A power generation unit connectable to a power grid, the power generation unit comprising: 
a combustion turbine coupled to a first shaft and operable to provide rotational energy to the first shaft;
a gear box coupled to the first shaft; 
a first clutch portion coupled to the first shaft; 
a motor selectively coupled to the first shaft via the gear box to turn the first shaft; 
a second clutch portion connected to a second shaft; and 
a generator coupled to the second shaft, the generator selectively connectable to the grid to operate as a synchronous condenser when the first clutch portion and the second clutch portion are disengaged and to convert rotational energy from the first shaft to electrical power when the first clutch portion and the second clutch portion are engaged; and 
a variable speed drive operable to accelerate the generator to synchronous speed, wherein the combustion turbine rotates about a first axis and the motor rotates about a second axis separate from and parallel to the first axis.
With respect to Claim 9 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of operating a power generation unit, the method comprising: 
operating a variable speed drive to accelerate a generator; 
accelerating the generator to synchronize the generator with an electrical grid; 
varying an excitation voltage for the generator to vary the reactive power output of the generator to operate the generator as a synchronous condenser; 
engaging a motor with a gear box to rotate the gear box, the motor separate from the variable 
accelerating the combustion turbine to a firing speed in response to rotation of the gear box; 
firing the combustion turbine; 
accelerating the combustion turbine to the same speed as the generator; 
engaging a clutch between the combustion turbine and the generator such that the combustion turbine drives the generator; and 
outputting electrical power from the generator to the grid, wherein the combustion turbine rotates about a first axis and the motor rotates about a second axis separate from and parallel to the first axis.
With respect to Claim 15 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A power generation unit connectable to a power grid, the unit comprising: 
a first shaft; 
a combustion turbine coupled to the first shaft and operable to provide rotational energy to the first shaft; 
a second shaft colinear with the first shaft; 
a generator coupled to the second shaft and electrically connectable to the power grid; 
a third shaft spaced apart from the first shaft and the second shaft; 
a motor connected to the third shaft and driven by a variable frequency drive; 
a variable speed drive separate from the variable frequency drive operable to accelerate the generator to synchronous speed; 
a gear box positioned to selectively couple the first shaft and the third shaft for rotation; and 
a clutch positioned to selectively connect the first shaft and the second shaft, wherein the combustion turbine rotates about a first axis and the motor rotates about a second axis separate from and parallel to the first axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832